 

EXHIBIT 10.5

 

 

ASSIGNMENT OF ASSET PURCHASE AGREEMENT,

SECURED PROMISSORY NOTE, SECURITY AGREEMENT AND

PLEDGE AGREEMENT

 

 

FOR VALUE RECEIVED, the undersigned, CI Holdings, Inc., an Oregon corporation
(CI”), hereby assigns its obligations with respect to the Quota (but not with
respect to the Assets) under the (1) Asset Purchase Agreement dated September
18, 2012 by and among it, Paul Deloughery (“Deloughery”) and Chiurazzi
International, LLC, an Arizona limited liability company (“Chiurazzi Arizona”)
(CI, Deloughery and Chiurazzi Arizona sometimes referred to as the “Parties”);
(2) Secured Promissory Note dated September 18, 2012 in the original principal
amount of Two Million Eight Hundred Thousand Dollars ($2,800,000.00) owed by CI
to Chiurazzi Arizona; (3) Amendment No. 1 to the Secured Promissory Note dated
March 18, 2013 between CI and Chiurazzi Arizona; (4) Security Agreement dated
September 18, 2012 by and among CI, Chiurazzi Arizona and Chiurazzi
Internazionale, S.r.l., an Italian company (“Chiurazzi Italy”); and (5) the
Pledge Agreement over Quotas dated September 18, 2012 by and among CI, Chiurazzi
Arizona and Chiurazzi Italy (such documents collectively referred to herein as
the “Indebtedness Documents”) as of May 7, 2013 to:

 

                                                            Experience Art and
Design, Inc.,

                                                            A Nevada corporation
(f/k/a

                                                            Clear System
Recycling, Inc.)

                                                            27929 S.W. 95th
Avenue

                                                            Suite 1101

                                                            Wilsonville, OR
97070

                                                             

 

Dated: May 7,
2013                                                                 CI
HOLDINGS, INC.,

                                                                                               
An Oregon corporation

 

 

 

                                                                                               
By       /s/ Gordon C. Root                               

                                                                                               
Gordon C. Root

                                                                                               
President

 

 

--------------------------------------------------------------------------------

 
 

 

 

 

ACCEPTANCE OF ASSIGNMENT

 

 

            The undersigned, Experience Art and Design, Inc., f/k/a Clear System
Recycling, Inc., a Nevada corporation, hereby acknowledges and accepts the
foregoing Assignment. The undersigned shall execute any such documents and take
any such action necessary or convenient in accomplishing the foregoing as set
forth herein.

 

This Acceptance of Assignment shall be effective as of the date written below.

 

IN WITNESS WHEREOF, this instrument was executed and effective as of the 7th day
of May, 2013.

 

                                                                                               
EXPERIENCE ART AND DESIGN, INC.,

                                                                                               
f/k/a Clear System Recycling, Inc.,

                                                                                               
a Nevada corporation

 

 

                                    By:      /s/ Gordon C.
Root                               

                                    Gordon C. Root

                                    President

                                     

 

 

--------------------------------------------------------------------------------

 
 

 

 

CONSENTS

 

            The undersigned hereby consent to the above Assignment and
Acceptance of Assignment effective as of May 7, 2013. Effective as of this date,
CI Holdings Inc., an Oregon corporation, shall bear no obligation under the
Indebtedness Documents, and Experience Art and Design, Inc., f/k/a Clear System
Recycling, Inc., a Nevada corporation shall be the sole obligor thereunder.

 

                                                                                               
CHIURAZZI INTERNATIONAL, LLC,

                                                                                               
an Arizona limited liability company 

 

 

 

                                                                                               
By WIEST HOLDINGS, LLC,

                                                                                               
an Arizona limited liability company

                                                                                               
As Manager

 

 

 

                                                                                               
By       /s/ Paul E. Deloughery                         

 

                                                                                               
Name               Paul E. Deloughery                 

 

                                                                                               
Title                 Manager                                 

 

 

 

                                                                                               
             /s/ Paul E. Deloughery                         

                                                                                                           
Paul Deloughery

                                                                                               
Sole Member of Chiurazzi International, LLC,

                                                                                               
an Arizona limited liability company

 

 

 

                                                                                               
CHIURAZZI INTERNAZIONALE, S.r.l.

 

 

 

                                                                                               
By       /s/ Gordon C. Root                               

                                                                                               
Gordon C. Root

                                               
                                                Sole Directcor

 